ICJ_090_OilPlatforms_IRN_USA_1993-06-03_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER OF 3 JUNE 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 3 JUIN 1993
Official citation :

Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 3 June 1993,
ILCJ. Reports 1993, p.35

Mode officiel de citation :

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 3 juin 1993,
CL.J. Recueil 1993, p. 35

 

Sales number
ISSN 0074-4441 N° de vente: 634
ISBN 92-1-070692-7

 

 

 
35

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1993 1993
3 juin

Rôle général
3 juin 1993 n° 90

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE) .

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 2 novembre 1992 par
laquelle la République islamique d’Iran a introduit une instance contre les
Etats-Unis d'Amérique,

Vu l’ordonnance du 4 décembre 1992 par laquelle le Président de la
Cour a fixé au 31 mai 1993 la date d’expiration du délai pour le dépôt du
mémoire de la République islamique d’Iran et au 30 novembre 1993 la
date d’expiration du délai pour le dépôt du contre-mémoire des Etats-
Unis d'Amérique;

Considérant que, par des lettres datées du 28 mai 1993 et du 2 juin 1993,
reçues au Greffe respectivement à ces mêmes dates, l'agent de l'Iran a
demandé que le délai fixé pour le dépôt du mémoire soit prorogé de
huit jours et a indiqué les raisons à l’appui de cette demande; et considé-
rant que, dès réception de ces lettres, le Greffier en a transmis copie à
l'agent adjoint des Etats-Unis;

Considérant que l’agent adjoint des Etats-Unis, consulté conformé-
ment au paragraphe 3 de l’articie 44 du Règlement de la Cour, a indiqué
que son gouvernement n’avait pas d’objection à formuler contre la proro-
gation demandée par l’agent de l’Iran, étant entendu que les Etats-Unis se
verraient accorder une prorogation semblable du délai fixé pour le dépôt
de leur contre-mémoire,
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 3 VI 93) 36

Reporte au 8 juin 1993 la date d’expiration du délai pour le dépôt du
mémoire de la République islamique d’Iran;

Reporte au 16 décembre 1993 la date d’expiration du délai pour le
dépôt du contre-mémoire des Etats-Unis d'Amérique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trois juin mil neuf cent quatre-vingt-treize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République
islamique d’Iran et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
